Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 28, 2015.




                                  In The

                  Fourteenth Court of Appeals

                            NO. 14-15-00401-CV



IN RE JOSE GOMEZ AND EDUARDO GOMEZ, INDIVIDUALLY AND AS
FORMER REPRESENTATIVES OF MCCARTY TRUCK WASH & LUBE,
     INC., GOMEZ MCCARTY TRUCK WASH & LUBE INC. F/K/A
   MCCARTY TRUCK WASH & LUBE, INC., AND BROTHERS TIRE
   SERVICES, INC. D/B/A MCARTY TRUCK WASH , LUBE & TIRES,
                           Relators


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-56104


                      MEMORANDUM OPINION

     On May 4, 2015, relators Jose Gomez and Eduardo Gomez, Individually and
as Former Representatives of McCarty Truck Wash & Lube, Inc., Gomez McCarty
Truck Wash & Lube Inc. f/k/a McCarty Truck Wash & Lube, Inc., and Brothers
Tire Services, Inc. d/b/a McCarty Truck Wash, Lube & Tires filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Elaine Palmer, presiding judge of the 215th District Court of Harris
County, to set aside her September 26, 2014 sanctions order.

      On May 19, 2015, relators filed a motion to dismiss this original proceeding
because the parties have settled the underlying case. Relators’ requested relief is
now moot. The motion is granted.

      Accordingly, relators’ petition for writ of mandamus is ordered dismissed.
We also lift our stay entered on May 5, 2015.


                                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                         2